Margaret M. Pego                Human Resources
Senior Vice President-Human Resources         80 Park Plaza, T4, Newark, NJ
07102
and Chief Human Resources Officer        tel: 973-430-7243 fax: 973-242-5176
email: Margaret.Pego@pseg.com




                                


                                    peglogo2.jpg [peglogo2.jpg]
                        
July 15, 2014


Derek DiRisio
60 Elm Avenue
Ramsey, New Jersey 07446


Dear Derek:


I am pleased to offer you the position of President, PSEG Services Corporation
in PSEG Services Corporation, effective August 4, 2014. In this position, you
will be paid a base annual salary of $360,000. You shall be eligible for your
next salary review in January 2015. Salary reviews will be conducted annually
thereafter.


Your will be eligible to participate in PSEG’s Senior Management Incentive
Compensation Plan (“SMICP”) under the terms and conditions of the SMICP. Your
target inventive award for 2014 will be 60% of your base salary, however, you
may be eligible to receive up to 90% of your base salary dependent upon business
results. Targets and awards may be adjusted from time to time in accordance with
established plan procedures. There is no guarantee of payment under the SMICP,
and any such payment will be contingent upon your establishment and successful
completion of goals and objectives. Your first award under the SMICP, if earned,
will be based upon the successful completion of goals and objectives for 2014
and payable in 2015. Any SMICP award for 2014 will be prorated for the months
beginning in August 2014 through December 2014. Your will be eligible for a
prorated Management Incentive Compensation Plan (“MICP”) award for the period
beginning in January 2014 through July 2014.


Your will continue to be a participant in the PSEG 2004 Long-Term Incentive Plan
as amended (“LTIP”). The Organization and Compensation Committee (“O&CC”) has
approved a total 2014 LTIP award of $400,000. This award total will be reduced
by our recent 2014 LTOP award of $250,000 resulting in an additional LTIP award
of $155,000. As a Senior Officer, this and future grants will be in the form of
40% as Restricted Stock Units (“RSUs”) and 60% as Performance Share Units
(“PSUs”). In the future, the number and form of LTIP grants recommended in any
given year will appropriately reflect your responsibilities and ability to
contribute to the long-term success of PSEG and is subject to the approval of
the O&CC of the Board. All grants under the LTIP for 2014 and any future years
will be subject to the terms of the LTIP and the related grant award agreements.


Your will continue to be eligible to participate in the PSEG Deferred
Compensation Plan for Certain Employees (“Deferred Compensation Plan”), which
will allow you to defer all or a portion of your base pay and/or any cash
incentive you may receive in any given year. In November, you will receive
information regarding participation in the Deferred Compensation Plan for
2015.    







--------------------------------------------------------------------------------


Derek DiRisio                        2                    7/15/14


For 2015, your will continue to be eligible to participate in the PSEG Equity
Deferral Plan (“Deferred Equity Plan”), which will allow you to defer all or a
portion of the receipt of shares under the LTIP. In November 2014, you will
receive information regarding participation in the Deferred Equity Plan for
2015.


If, at the time your terminate from employment, you are determined to be a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), your nonqualified deferred compensation
payments will be delayed for six months following your termination of employment
to the extent necessary to satisfy Section 409A.


You will continue to be a Schedule A participant in the Key Executive Severance
Plan of Public Service Enterprise Group Incorporated, as amended from time to
time.


You will be eligible for an annual physical examination through the University
of Pennsylvania.


You will continue to be provided a parking space in the Company parking garage
in Newark, NJ. Additionally, you will be eligible for a monthly vehicle stipend
of $1,000.


You will continue to be required to own and retain a level of company stock
commensurate with your new position as outlined in the attached Officer Stock
Ownership and Retention Policy.


The purpose of this letter is to set forth the terms of your new position with
the Company; it is not a contract of employment, nor does it guarantee your
employment with the Company for any period of time. Your employment with the
Company is at-will, which means that either you or the Company is free to
terminate the employment relationship at any time, for any reason, with or
without cause.


Additionally, enclosed is a booklet referencing the Responsibilities of
Corporate Officers and Directors.


Finally, you will be required to sign the enclosed Confidentiality,
Non-Competition, and Non-Solicitation Agreement, and the enclosed Arbitration
Agreement.


If the foregoing is in accordance with your understanding, please sign this
letter and the enclosed Agreements, and return them to me.


Sincerely,


/s/ Margaret M. Pego


Margaret M. Pego
Senior Vice-President - Human Resources
and Chief Human Resources Officer




Agreed to this 8th day of August 2014.


/s/ Derek DiRisio


Derek DiRisio





--------------------------------------------------------------------------------

Derek DiRisio                        3                    7/15/14




Attachments:
1.
Officer Stock Ownership & Retention Policy

2.
Responsibilities of Corporate Officers and Directors

3.
Confidentiality, Non-Competition and Non-Solicitation Agreement

4.
Arbitration Agreement








